Citation Nr: 1111441	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active military service from July 1964 to August 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2010, the Board remanded to claim to schedule the Veteran for a video-conference hearing.  In October 2010, the Veteran testified at the scheduled video-conference hearing before the undersigned; a transcript of that hearing is of record.  

The issue of TDIU has been raised by the record.  Although the Board previously referred the matter to the Agency of Original Jurisdiction (AOJ) in March 2010, it does not appear that the claim has yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus are related to high levels of noise exposure during military service.  During his October 2010 video-conference hearing, he testified that he was exposed to small arms, explosives, and aircraft noise in basic training and combat.  His DD Form 214 supports his contentions of in-service noise exposure as he was awarded the Combat Infantryman's Badge and the Bronze Star for his service in Vietnam.  The Board notes that the Veteran is competent to report his experiences in service and his reports are credible as they are consistent with the nature and circumstances of his service.  Therefore, exposure to acoustic trauma during military service is conceded. 

On review of the evidence, it appears that pertinent medical records remain outstanding.  In December 2007, the Veteran underwent an audiology consult at the Beckley VA Medical Center (VAMC), in which tinnitus was noted and mild to severe sensorineural hearing loss was found in both ears.  However, specific acoustic findings were not provided, so as to allow the Board to determine if the Veteran has actual hearing loss as defined by VA standards.  See 38 C.F.R. § 3.385 (2010).  The Board notes that VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request a copy of the specific acoustic findings from the December 2007 VA audiology consult.   

Furthermore, VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.).  See also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83

As there is evidence of in-service noise exposure and current bilateral hearing loss and tinnitus, as well as lay evidence to suggest a relationship between the current disorders and the Veteran's reported experiences in service, the Veteran has presented sufficient evidence to necessitate a VA medical opinion and/or examination, which has not yet been afforded him.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all sources of evaluation or treatment he has received for his bilateral hearing loss and tinnitus during and since his separation from service, and then secure complete clinical records of all such evaluations and/or treatment from the sources identified, including specific acoustic findings from the December 2007 audiology consult from the Beckley VAMC.  If any records sought are unavailable, the Veteran and his representative should be so notified.

2.  Schedule the Veteran for an audiological examination to determine the etiology of his hearing loss and tinnitus.  The Veteran's VA claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate clinical testing, including speech recognition and auditory threshold tests, should be accomplished.  The examiner should provide an opinion as to whether the Veteran's hearing loss and tinnitus are at least as likely as not (a 50 percent or better probability) related to any incident of military service, including any noise exposure therein.  

In so deciding, the examiner need not find the Veteran had actual hearing loss at the time of service separation; rather, the examiner need only determine whether there exists a medically sound basis to attribute any post-service findings to an injury or acoustic trauma in service, or whether they are more properly attributable to intercurrent causes.  The examiner should provide a complete medical rationale for all conclusions reached, to include consideration of the effect of any post- service noise exposure. 

The examiner should also comment on the impact of any hearing disorders on the Veteran's occupation and daily activities.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional development deemed appropriate, including ensuring that all VCAA action concerning the issues of service connection for hearing loss and tinnitus has been completed, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




